Citation Nr: 1440046	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a back disorder, primarily claimed as secondary to the bilateral knee disorder but also as directly incurred in service.

4.  Entitlement to service connection for residuals of prostate cancer, including as secondary to herbicide exposure in service.

5.  Entitlement to service connection for depression, including as secondary to the prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for disorders of the back and knees but granted service connection for bilateral hearing loss, assigning a noncompensable (i.e., 0 percent) rating retroactively effective from August 29, 2006.  In addition to the denial of service connection for disorders of the knees and back, the Veteran appealed that initial rating assigned for his bilateral hearing loss.  See Fenderson v. West, 12 Vet. App. 119 (1999).

He also appealed an August 2009 RO decision that denied entitlement to service connection for residuals of prostate cancer, including as secondary to herbicide exposure, and depression, including as secondary to the prostate cancer.  In response to that decision, he submitted a timely notice of disagreement (NOD) in September 2009.  The RO did not then provide him a statement of the case (SOC) concerning this claim, however.  The RO is obligated to do so, after receipt of which he will have opportunity to also file a timely substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of this claim to the Board.  The appropriate disposition of this claim, in the meantime, is to remand it rather than merely refer it.  Manlincon v. West, 12 Vet. App. 238 (1999).  

As concerning his claims of entitlement to service connection for disorders of the back and knees, and his claim of entitlement to an initial compensable rating for his bilateral hearing loss, the Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  A transcript of the hearing is in the claims file, so of record.

In a March 2014 decision since issued, the Board denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  So that claim is no longer at issue.  The Board remanded the bilateral knee, back, and bilateral hearing loss claims for additional development and consideration, including especially obtaining all outstanding VA treatment records, for the provision of supplemental medical comment in regards to the nature and etiology of the claimed bilateral knee and back disorders, and for the provision of a VA audiological examination as well reassessing the severity of the service-connected bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This additional development having been completed, the claims are again before the Board, inasmuch as they since have continued to be denied.

Rather than immediately deciding the claims for service connection for a bilateral knee disorder and a back disorder, however, the Board instead is again remanding these claims to the Agency of Original Jurisdiction (AOJ) for still further development and consideration.  Additionally, as mentioned, the claims for service connection for residuals of prostate cancer and depression are also being remanded to the AOJ.  Whereas the Board is going ahead and deciding the remaining claim for a compensable rating for the bilateral hearing loss.

There is just one other preliminary point also worth mentioning.  This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additional records are also in the electronic Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by a puretone average threshold no higher than 28 decibels in either ear and speech discrimination scores using the Maryland CNC no lower than 92 percent in both ears, throughout the pendency of this claim.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A.  Duty to Notify

Because the appeal of this claim stems from the grant of service connection, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the granting of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Id.  See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The RO provided the Veteran this required SOC in February 2011, also a Supplemental SOC (SSOC) in July 2014, discussing this downstream claim for a higher initial rating for his bilateral hearing loss, citing the applicable statutes and regulations, and providing reasons and bases for not assigning a higher rating for this now service-connected disability.  He therefore has received all required notice concerning this claim.  

B.  Duty to Assist

Concerning this additional obligation, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records he identified as potentially relevant have been obtained and associated with the claims file for consideration.  See 38 C.F.R. § 3.159(c).  Indeed, as mentioned, this was one of the Board's March 2014 remand directives.  He has not identified any other records or evidence needing to be obtained.

The Veteran also has been examined to assess and reassess the severity of his bilateral hearing loss, also following and as a result of the Board remanding this claim in March 2014.  VA audiological examinations were performed in January 2008, January 2011, and most recently in June 2014 following the remand.  38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  The examination reports reflect consideration of his medical history and set forth findings enabling the Board to make a fully informed decision on this claim, including a description of the functional impairment caused by his hearing loss disability in his daily activity.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that VA audiological examinations must include a description of functional impairment to be adequate for rating purposes).  Thus, the examinations meet this standard, especially when considered in combination.  See id.; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  There is no evidence indicating there has been a material change in the severity of his hearing loss since that last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

Additionally, the June 2014 examination performed pursuant to the Board's March 2014 remand directive is responsive to the questions posed in that remand, including especially with regard to the determinative issue of the severity of the Veteran's bilateral hearing loss and its effect on his social and occupational functioning.  There was compliance with the Board's remand directives in the conducting of that VA examination, in obtaining the necessary medical comment, and afterwards in readjudicating the claim in light of this and all other additional evidence.  See Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

C.  Compliance with Hearing Officer's Duties

As mentioned, the Veteran testified at a Travel Board hearing in October 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  Relevant to that proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  Here, to this end, during the hearing the presiding VLJ noted the basis of the prior determination and the elements of the claim that were lacking to substantiate it, including especially in terms of evidencing a greater level of hearing loss.  In addition, the presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claim.  Moreover, neither the Veteran nor his representative asserted during or since the hearing that VA failed to comply with § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  To the contrary, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2) such that the Board may adjudicate the claim based on the current record.

D.  VCAA Conclusion

In light of all that has occurred, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist him with this claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II.  Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson, 12 Vet. App. 119, 125-26.

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (i.e., noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Turning now to the specific facts of this particular case, the January 2008 VA audiological evaluation shows a puretone threshold average of 28 decibels (dB) in both the right and left ears.  Speech discrimination scores using the Maryland CNC word list were 92 percent in both ears.  The January 2011 VA audiological evaluation shows a puretone threshold average of 20 dB in the right ear and 24 dB in the left ear.  Speech discrimination scores using the Maryland CNC word list were 96 percent in both ears.  The most recent June 2014 VA audiological examination report shows a puretone threshold average of 24 dB in the right ear and 23 dB in the left ear.  Speech discrimination scores were 96 percent in the right ear and 94 percent in the left ear.

To determine the appropriate rating for the Veteran's hearing loss, the above values are applied to Table VI.  See 38 C.F.R. § 4.85.  With respect to the right ear, the point where a puretone threshold average of 28 dB (the highest of record during the pendency of this claim) intersects with a speech discrimination score of 92 percent (the lowest of record) yields a numeric designation of I.  With respect to the left ear, the point where a puretone threshold average of 28 dB (the highest of record) intersects with a speech discrimination score of 92 percent (the lowest of record) also yields a numeric designation of I.  The point where designations I and I (as derived from Table VI) intersect on Table VII yields a 0 percent or noncompensable rating under DC 6100.  See 38 C.F.R. § 4.85.


VA regulation also includes two provisions for evaluating exceptional patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2013), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests therefore may not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).

But as the Veteran's puretone thresholds do not reflect these types of exceptional patterns of hearing impairment, in either ear, these provisions of sections 4.86(a) and (b) do not apply.

The Board additionally has considered the functional impairment caused by the Veteran's hearing loss disability.  In this regard, he has reported having difficulty hearing people on the telephone, hearing the radio and television, and engaging in regular conversation.  See, e.g., November 2010 Statement in Support of Claim; January 2011 VA Audiological Examination Report; October 2011 Board Hearing Testimony.  But these challenges associated with his hearing loss, as he related, are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment he has described does not establish entitlement to a higher rating absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a greater level of compensation.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.  Moreover, because there is no evidence showing that his hearing loss has satisfied the criteria for a compensable rating at any point since his claim for service connection, staging is not warranted for the period under review.  See Fenderson, 12 Vet. App. at 125-26.

The Veteran has not asserted, and the record does not otherwise suggest, that his hearing loss disability is sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  Thus, this appeal does not raise the issue of derivative entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a TDIU as a result of that disability is warranted). 

The evaluation of the Veteran's hearing loss equally does not warrant referral for extra-schedular consideration.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are mere averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Here, though, a comparison of the Veteran's hearing loss and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The symptoms and functional impairment described above, including difficulty hearing with background noise, and difficulty hearing others, including on the telephone, high-pitched voices, and other sound-sources from devices such as the television, are contemplated by 38 C.F.R. § 4.85, DC 6100, and § 4.86.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing, they are necessarily designed with a view towards compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Moreover, as stated in 38 C.F.R. § 4.21 (2013), "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment - as is the case with hearing loss disabilities - the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  The Veteran's difficulty hearing is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The mere fact that they do not mention such symptoms or functional impairment cannot be a basis in and of itself for extra-schedular referral.  Indeed, as noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, no VA examiner or treating clinician has indicated the Veteran's hearing loss disability is otherwise unusual or exceptional.  Thus, the schedular criteria adequately capture his hearing loss disability picture. 


Further, and in the alternative, the second Thun factor also is not satisfied, as there is no evidence the Veteran's symptoms and functional impairment described above have resulted in marked interference with employment (meaning above and beyond that contemplated by his schedular rating) or frequent periods of hospitalization.  Thus, related factors are not shown.  See Thun, 22 Vet. App. at 118-19.

In sum, there are no symptoms or functional impairment associated with the Veteran's hearing loss left uncompensated or unaccounted for by the assignment of a schedular rating.  See id. at 115.  Moreover, there are no "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19.  Therefore, this case is not being referred for extra-schedular consideration.  See id.

Finally, the Board notes that, according to the recent holding in Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial compensable rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

The claim of entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

Additional development is necessary to fully and fairly adjudicate the remaining claims.  The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record upon which to decide these others claims so the Veteran is afforded every possible consideration regarding them. 

With regard to the claims of entitlement to service connection for bilateral knee disability and a back disorder, unfortunately, the development requested in the Board's prior March 2014 remand was not accomplished satisfactorily, requiring another remand of these claims.  Stegall, 11 Vet. App. 268, 271 (noting the Board errs as a matter of law when it fails to ensure compliance with a remand directive).

In its March 2014 remand, the Board determined that the previous January 2011 VA joints examination was inadequate to decide these claims.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The January 2011 examiner had determined that the Veteran's knees were normal, bilaterally, therefore that there were no then current symptoms caused by his military service.  However, this examiner did not account for the Veteran's VA treatment records, which clearly documented persistent pathology of his knees.  Accordingly, the Board remanded the knee claim for an addendum opinion as to the likelihood (very likely, as likely as not, or unlikely) this knee disability:  (a) initially manifested during the Veteran's military service from October 1967 to September 1969, even if not complained about, diagnosed, or treated during his service, or (b) if involving arthritis, initially manifested within the one-year presumptive period following his service, so by September 1970, or (c) is otherwise related or attributable to his service or dates back to his service.  In providing this opinion, the examiner was instructed to consider the Veteran's VA treatment records, which describe specific disabilities attributable to his knees including bilateral arthralgia, mild degenerative changes in his right knee, and a longitudinal tear in the posterior body and posterior horn of the medial meniscus of his right knee.  See, e.g., March 2008 VA Imaging Report (reflecting an impression of degenerative joint disease (DJD) of the right and left knees); March 2008 VA Imaging Addendum Report (reflecting the tear of his meniscus); June 2008 Orthopedic Surgery Consult (reflecting bilateral medial joint space narrowing); November 2010 VA Primary Care Note (noting a previous diagnosis of arthralgia).  The examiner was additionally instructed to consider the Veteran's lay statements regarding an in-service knee injury and consequent persistent pain since that time.  

In accordance with these instructions, a VA examiner provided the requested supplemental medical comment in June 2014.  That examiner reiterated the January 2011 opinion that the Veteran's knees were normal and further stated that "there is no indication from the [Service Treatment Records] of a mechanical reason for any injury that would produce knee pathology."  

The Board finds that the opinion and addendum are inadequate to decide this claim, as the June 2014 VA opinion is devoid of sufficient rationale and fails to properly address the Board's March 2014 remand instructions.  Specifically, in finding against a relationship between the Veteran's claimed bilateral knee disorder and service, the examiner again stated that the Veteran's knees were "normal" but, as with the January 2011 opinion, failed to account for the Veteran's VA treatment records clearly reflecting pathology of the bilateral knees.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)

Additionally, the examiner failed to address in any way the Veteran's competent reports of a traumatic injury to his knee in service, as the March 2014 Board remand instructed.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see, too, Barr, 21 Vet. App. at 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  Neither did the examiner consider the competent reports of the Veteran as to experiencing continuing symptoms since service, specifically failing to address the Veteran's credible complaints of the onset and duration of knee pain or to reconcile these complaints with his ultimate conclusion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in the STRs to provide a negative opinion).  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see, too, Stefl, 21 Vet. App. at 124.

Therefore, the Veteran should be afforded another VA orthopedic examination and opinion to address the nature and etiology of the his claimed bilateral knee condition, to include an opinion as to whether a disorder of the bilateral knees was caused or aggravated by his active military service, or whether, if involving arthritis, such a disorder initially manifested within the one-year presumptive period following his service.  38 C.F.R. §§ 3.303; 3.307; 3.309.

As to his claim for service connection for a back disorder, because the Veteran also asserts entitlement to service connection for a back disability partly on the basis that it is secondary to his bilateral knee disability, these claims are "inextricably intertwined."  Thus, the back claim is not ripe for adjudication and also must be remanded.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

Also relevant to these claims, the Board sees that the Veteran, during his October 2011 Board hearing, stated that he received treatment for his back and knee conditions from private medical providers.  Accordingly, attempts need to be made to try and obtain these additional medical treatment records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  He has specifically testified that he received treatment for his knees, including injections, from Dr. S. and treatment for his back from Dr. W., both located in Cleveland, Texas.  See October 2011 Board Hearing Testimony.  As the only private records currently in the claims file, however, refer to his treatment for prostate cancer, he should be asked to provide the necessary information and authorization forms to obtain the records of his additional treatment and, if possible, they should be obtained and considered.  Id.

Regarding his claims for service connection for residuals of prostate cancer, including as secondary to herbicide exposure in service, and depression, including as secondary to prostate cancer, in September 2009 the Veteran filed a statement disagreeing with the then recent August 2009 RO decision denying these claims and reflecting his desire to appeal this denial.  See 38 C.F.R. § 20.201 (2013); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming the claimant desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD . . . finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).

The RO did not issue an SOC, however.  38 C.F.R. §§ 19.26, 19.29 (2013).  Moreover, in response to this required SOC, the Veteran must be given opportunity to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.302, etc. (2013).  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  Manlincon, 12 Vet. App. at 240-41. 

Pursuant to 38 C.F.R. § 19.9(a) (2013), if further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision, the Board is required to remand the claim to the RO for necessary action.  Therefore, the Board must remand this claim for the preparation of an SOC on the issues of entitlement to service connection for residuals of prostate cancer, including as secondary to herbicide exposure in service, and entitlement to service connection for depression, including as secondary to prostate cancer.  See VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the Veteran's relevant post-April 2013 treatment records from the local VA Medical Center (VAMC in Houston, Texas).  All efforts to obtain these additional records must be documented in the claims file.  If they cannot be located or do not exist, the Veteran must be notified in writing.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Also ask that he identify all other medical care providers that have treated him for his knee and back disorders since his discharge from service and to provide signed authorizations (completed VA Form 21-4142s) to permit VA to obtain any confidential private treatment records.  The Board is particularly interested in the records from Dr. S. and Dr. W. in Cleveland, Texas, as he discussed during his October 2011 Board hearing.  He also should be asked to submit any additional relevant records that he has in his personal possession.

Obtain all identified records.  If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1).  He also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e).

3.  Upon receipt of all additional records, schedule the Veteran for a VA orthopedic examination.  The claims file, including a complete copy of this remand, are to be made available to and reviewed by the examiner in connection with the examination to determine the nature and etiology of the Veteran's current back and bilateral knee disabilities.

The examiner is asked to make the following determinations:  

(a)  Please specify the diagnosis (or diagnoses) of all current back and bilateral knee disabilities. 

(b)  Then indicate the likelihood (very likely, as likely as not, or unlikely) that any current diagnosis involving the back or either knee: (a) initially manifested during his military service from October 1967 to September 1969, even if not complained about, diagnosed, or treated during his service, or (b) if involving arthritis, initially manifested within the one-year presumptive period following his service, so by September 1970, or (c) is otherwise related or attributable to his service or dates back to his service.  Please address the back and both knees, so left and right.

In making this important determination, the examiner is specifically asked to consider and address the following: 

* A September 2006 VA Imaging Report showing  mild dextroscoliosis, degenerative changes, and mild sclerosis of the lumbosacral spine. and noting "mild degenerative changes" of the right knee; 

*  A March 2008 VA Imaging Report reflecting an impression of degenerative joint disease (DJD) of the right and left knees; 

*  A March 2008 VA Imaging Addendum Report reflecting a longitudinal tear in the posterior body and posterior horn of the medial meniscus of his right knee; 

*  A June 2008 Orthopedic Surgery Consult showing bilateral medial joint space narrowing; 

*  A July 2008 Orthopedic Surgery Note reflecting complaints of "minor low back pain";

*  A November 2010 VA Primary Care Note noting a previous diagnosis of arthralgia; 

*  The October 2011 Board hearing testimony regarding experiencing an in-service knee injury while fighting a fire and persistent pain since that time.  

Also, if the examiner determines the Veteran's bilateral knee disability is etiologically related to his service, then the examiner should also provide an additional opinion regarding the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral knee disability, even if not causing, is alternatively aggravating his back disability.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

It is most essential the examiner discuss the supporting rationale for all opinions expressed, irrespective of whether the opinions are favorable versus unfavorable to the claims.  Please also remain mindful that the Veteran is competent to report certain events having occurred during his service, since they are based on his firsthand knowledge, and that the opinion cannot be predicated merely on the notion that there was no indication of relevant disease, injury or event during his service.  

 If the examiner is unable to provide an opinion without resorting to mere speculation, (s)he should expressly indicate this but also fully explain the reason why an opinion cannot be rendered. Mere saying (s)he cannot respond without resorting to mere speculation will not suffice.

4.  Ensure the examiner's opinions are responsive to the questions specifically asked.  If not, return the report for all necessary additional information. 38 C.F.R. § 4.2 

5.  Then readjudicate these claims of entitlement to service connection for a bilateral knee disorder and entitlement to service connection for a back disorder, claimed as both secondary to the bilateral knee disorder and also as directly incurred in service, in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

5.  Also, considering his timely NOD, provide the Veteran an SOC addressing his claims of entitlement to service connection for residuals of prostate cancer, including as secondary to herbicide exposure in service, and entitlement to service connection for depression, including as secondary to the prostate cancer, in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. § 19.30 (2013).  To this end, the SOC must address all evidence of record submitted since submission of these claims, cite all applicable legal authority, and contain discussion of the reasons or bases for denying these claims.  Apprise the Veteran that he still needs to submit a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of these additional claims to the Board.  38 C.F.R. § 20.200, 20.302(b).  Only if he perfects his appeal of these claims should they be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


